IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                                  )
                                                   )
      v.                                           )   I.D. # 1903013883
                                                   )
VINCENT HYLAND,                                    )
                                                   )
                    Defendant.                     )


                               Submitted: February 5, 2020
                                 Decided: April 9, 2020

             Upon Defendant Vincent Hyland’s Motion to Suppress:
                                 DENIED

      This 9th day of April, 2020, upon consideration of the Motion to Suppress

(the “Motion”) filed by Vincent Hyland, the record in this case, and the applicable

legal authorities, it appears to the Court that:

FACTUAL BACKGROUND

      1.     Defendant Vincent Hyland was indicted on charges of Robbery First

Degree, Home Invasion, Disguise, Conspiracy Second Degree, Kidnapping First

Degree, Possession of a Deadly Weapon During the Commission of a Felony, and

two counts of Aggravated Menacing. The charges arise from an alleged home

invasion that occurred on March 18, 2019. At approximately 11:00 a.m., New Castle

County police responded to a reported home invasion at 139 Chestnut Crossing

Drive, Apartment 1 in Newark, Delaware. The victim reported that, as she was
leaving her apartment around 10:00 a.m., two unknown males forced themselves

into her residence. The victim stated both men were armed with black handguns and

wearing masks or hats, white Tyvek suits, gloves with purple markings, and yellow

construction vests. The men bound the victim with black duct tape, pepper sprayed

her dog, and at times held a knife to her throat. The men told the victim they knew

she had $100,000 cash in her apartment, and they appeared to have knowledge of

multiple safes in her residence.

      2.     The victim told the men she had only $400. While she was still bound,

the victim was able to call 911 on her house phone. The men left the apartment

shortly before the police arrived. The men took with them approximately $400 cash

and $500 in change, two iPhones, an iPod, an Apple MacBook Air, a cordless phone,

a white Michael Kors wallet containing credit cards, a beige Calvin Klein purse, and

jewelry.

      3.     The victim’s cell phone was tracked by police to 605 Cobble Creek

Curve in Newark. The police found the victim’s cell phone, iPod, and cordless

phone in a nearby dumpster. Near the victim’s apartment along the fence line, the

police found two yellow construction vests, gloves, a black face mask, a white towel,

sunglasses, and a blue dog toy. A few days later, police also recovered the victim’s

other cell phone and laptop, which were found in a dumpster near Glasgow High

School. As part of their investigation, police reviewed surveillance footage from



                                         2
multiple locations. That footage showed a tan or gold SUV parked near the victim’s

apartment at the time of the incident. The SUV proceeded to pick up an individual

walking along the fence line where the vests, gloves, and other items were found.

Other video footage showed a similar vehicle in the area of 605 Cobble Creek Curve

a few minutes after the SUV drove away from the apartment complex.

      4.    After additional discussions with the victim, police developed Vincent

Hyland as a suspect. The victim told police Hyland was in her apartment with her

boyfriend the night before the incident, stayed longer than usual, asked several

questions about the victim and her boyfriend, and was aware the victim owned two

safes. The victim told police Hyland called her boyfriend the afternoon of the

incident and that Hyland drove an SUV. Law enforcement databases showed a 2006

GMC Yukon registered in Hyland’s name. A traffic citation issued four days before

the robbery listed the vehicle as having “bronze” paint. The citation also listed

Hyland’s address as 17 Alwyn Road in Newark. Two days after the incident, police

went to Hyland’s address and observed an SUV parked in the driveway that

Detective Graham believed matched the vehicle in the surveillance footage.

      5.    On March 20, 2019, Detective Graham applied for and was granted

search warrants for Hyland’s 17 Alwyn Road residence and his 2006 GMC Yukon.




                                        3
In addition to outlining the foregoing facts, the affidavits of probable cause 1

supporting the warrant applications explained that, through his training and

experience, Detective Graham knew “individuals involved in violent crimes like

[h]ome [i]nvasions[] will often times store or keep items involved in the crime such

as clothing, handguns, duct tape, disguises, and stolen items in their residence and/or

vehicles.”2     Graham also averred based on his training and experience that

perpetrators of home invasions “will often take away traces of the victim and the

scene,” including on items used for the commission of the crime. 3 On March 20,

2019, a magistrate judge from Justice of the Peace Court 2 (the “Magistrate”) issued

warrants to search Hyland’s vehicle and residence (collectively, the “Warrants”).

The Warrants were executed the following day. During the search, police found

several items consistent with those used during the home invasion. Hyland was

taken into custody shortly thereafter.

       6.      Hyland contends the Warrants for his residence and vehicle lacked

sufficient probable cause, and therefore all evidence obtained from the searches must

be suppressed. The State, however, argues the facts contained within the Warrants

provide sufficient information to establish probable cause and a nexus between the


1
  The affidavit of probable cause for the warrant to search the residence substantively was identical
to the affidavit of probable cause for the warrant to search the vehicle.
2
  See State’s Resp. to Def.’s Mot. to Suppress (hereinafter “State’s Resp.”), Ex. A (17 Alwyn Road
Search Warrant and Supporting Affidavit) ¶ 25; id., Ex. B (2006 GMC Yukon Search Warrant and
Supporting Affidavit) ¶ 26.
3
  Ex. A ¶ 26; Ex. B ¶ 27.


                                                 4
items sought and places to be searched. For the reasons that follow, the Court finds

the Magistrate had a substantial basis to conclude that probable cause existed to

believe the property to be seized would be found within Hyland’s residence or

vehicle.

ANALYSIS

       7.      A defendant who challenges the validity of a search warrant bears the

burden of establishing by a preponderance of the evidence that the search violated

his Constitutional rights.4 The United States Constitution’s Fourth and Fourteenth

Amendments guarantee “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures[.]”5 A search

warrant only may be issued upon a showing of probable cause,6 which is determined

under a totality of the circumstances.7 A warrant is valid if its supporting affidavit

presents “sufficient facts for a . . . magistrate to form a reasonable belief that an

offense has been committed and the property to be seized will be found in a particular

place.”8 A reviewing court considers only the information contained in the warrant




4
  State v. Jones, 2016 WL 10998979, at *3 (Del. Super. June 2, 2016) (citing State v. Holton, 2011
WL 4638781, at *2 (Del. Super. Sept. 22, 2011)).
5
  U.S. Const. amend. IV. Article I, § 6 of the Delaware Constitution contains a similar search and
seizure provision that, at times, is broader than the protections afforded by the United States
Constitution. For purposes of the issues raised in this Motion, the protections are identical.
6
  11 Del. C. §§ 2306-2307.
7
  Bradley v. State, 51 A.3d 423, 431 (Del. 2012) (citing Illinois v. Gates, 462 U.S. 213, 238 (1983)).
8
  Jones, 2016 WL 10998979, at *4; see 11 Del. C. § 2306.


                                                  5
application’s four corners and gives great deference to the magistrate’s initial finding

that there was probable cause to issue the warrant. 9

       8.     Although the warrant application must establish a nexus between the

crime and the location to be searched, the nexus “need not be based on direct

observation or facts placing evidence at the location to be searched but may be

inferred from the factual circumstances[.]” 10 Circumstantial evidence permitting a

reasonable inference is sufficient.11 In reviewing the challenged Warrants, this

Court’s analysis focuses on whether the Magistrate reasonably could find that (i)

Hyland was involved in the home invasion, and (ii) the stolen goods or evidence of

the crime were likely to be found in his residence and vehicle.12

       9.     The affidavits supporting the Warrants established that Hyland had

been developed as a suspect,13 resided at 17 Alwyn Road, 14 and was the registered

owner of a 2006 GMC Yukon. 15              Surveillance footage showed that a vehicle

matching Hyland’s SUV was parked in the area of the alleged home invasion, 16

picked up an individual walking along the fence line where items related to the home




9
  Sisson v. State, 903 A.2d 288, 296 (Del. 2006); Jones, 2016 WL 10998979, at *4.
10
   State v. Aguilar, 2016 WL 4394617, at *2 (Del. Super. Aug. 15, 2016) (alterations omitted).
11
   Id.
12
   See Jones, 2016 WL 10998979, at *5.
13
   Ex. A ¶ 16; Ex. B ¶ 16.
14
   Ex. A ¶ 17; Ex. B ¶ 17.
15
   Ex. A ¶ 17; Ex. B ¶ 17.
16
   Ex. A ¶ 13; Ex. B ¶ 13.


                                               6
invasion were found,17 and later was driving in the Cobble Creek Curve area where

stolen property was recovered.18 Police observed a vehicle matching that description

in Hyland’s driveway two days after the incident.19 Hyland had been pulled over

driving the vehicle a couple days before the home invasion. Detective Graham

opined that through his training and experience he was aware that persons involved

in home invasions often keep the fruits or instruments of the crime in their residences

and/or vehicles.20

       10.     Given (i) the specific facts linking the vehicle in question to the home

invasion and the stolen property, (ii) the established connection between the vehicle,

Hyland, and the residence, and (iii) Detective Graham’s experience that robbery

perpetrators often store stolen goods and the instrumentalities of the crime in their

vehicles and residence, the Warrants presented sufficient facts to allow the

Magistrate to form a reasonable belief that there was the necessary nexus between

the items sought and Hyland’s residence and vehicle.21



17
   Ex. A ¶ 13; Ex. B ¶ 13.
18
   Ex. A ¶ 14; Ex. B ¶ 14.
19
   Ex. A ¶ 18; Ex. B ¶ 18.
20
   Ex. A ¶ 25; Ex. B ¶ 26.
21
   See Jones, 2016 WL 10998979, at *5-6. Hyland additionally argues the Court should consider
the temporal and spatial proximity between the alleged home invasion and Detective Graham
observing the vehicle he believed to be involved in the home invasion in Hyland’s driveway two
days later. Hyland cites State v. Cannon in support of his contention. See 2007 WL 1849022 (Del.
Super. June 27, 2007). The facts here are distinguishable from Cannon for many reasons,
including that Cannon was focused on drug and firearm offenses, not a home invasion.
Additionally, the facts in the affidavit included the vehicle being located at numerous areas
associated with the alleged incident at the time of the home invasion and shortly thereafter, as well


                                                 7
CONCLUSION

       Therefore, for all the foregoing reasons, Vincent Hyland’s Motion to Suppress

is DENIED. IT IS SO ORDERED.




                                                         /s/ Abigail M. LeGrow
                                                        Abigail M. LeGrow, Judge



Original to Prothonotary
cc: Sean A. Motoyoshi, Deputy Attorney General
      John F. Kirk IV, Esquire




as in Hyland’s driveway two days after the crime. Therefore, the temporal and spatial proximity
between the crime and Detective Graham’s observations was sufficient to support the Warrants.


                                              8